Case 19-51064   Doc 85   Filed 08/29/19   Entered 08/29/19 15:38:22   Page 1 of 6
Case 19-51064   Doc 85   Filed 08/29/19   Entered 08/29/19 15:38:22   Page 2 of 6
Case 19-51064   Doc 85   Filed 08/29/19   Entered 08/29/19 15:38:22   Page 3 of 6
Case 19-51064   Doc 85   Filed 08/29/19   Entered 08/29/19 15:38:22   Page 4 of 6
Case 19-51064   Doc 85   Filed 08/29/19   Entered 08/29/19 15:38:22   Page 5 of 6
Case 19-51064   Doc 85   Filed 08/29/19   Entered 08/29/19 15:38:22   Page 6 of 6




                   29
